EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended February 7, 2014 Current Month Rolling Performance* Rolling Risk Metrics* (Mar 2009 – Feb 2014) Class Week ROR MTD ROR YTD ROR 1 yr Ann ROR 3 yr Ann ROR 5 yr Ann ROR 10 yr Ann ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -1.4% -1.4% -6.1% -8.4% -10.2% -6.6% -1.6% -6.6% 10.4% -28.9% -0.6 -0.8 B** -1.4% -1.4% -6.2% -9.0% -10.7% -7.2% -2.3% -7.2% 10.4% -31.1% -0.7 -0.9 Legacy 1*** -1.4% -1.4% -5.9% -6.6% -8.2% N/A N/A -4.2% 10.2% -23.7% -0.4 -0.5 Legacy 2*** -1.4% -1.4% -5.9% -6.7% -8.5% N/A N/A -4.5% 10.2% -24.4% -0.4 -0.6 Global 1*** -1.4% -1.4% -5.9% -6.1% -7.6% N/A N/A -4.8% 9.8% -22.7% -0.5 -0.6 Global 2*** -1.4% -1.4% -5.9% -6.3% -7.8% N/A N/A -5.1% 9.8% -23.8% -0.5 -0.7 Global 3*** -1.4% -1.4% -6.1% -7.8% -9.4% N/A N/A -6.7% 9.8% -29.9% -0.7 -0.9 S&P 500 Total Return Index**** 0.9% 0.9% -2.6% 21.0% 13.0% 22.1% 6.8% 22.1% 14.3% -16.3% Barclays Capital U.S. Long Gov Index**** -0.6% -0.6% 4.8% -6.2% 7.5% 5.4% 6.0% 5.4% 11.7% -15.5% * Performance metrics are calculated using month-to-date performance estimates.All performance data is subject to verification. ** Units began trading in August 2003. *** Units began trading in April 2009. **** Index is unmanaged & is not available for direct investment. Please see Indices Overview (below) for more information. Weekly RORs are calculated using data acquired through Bloomberg. Portfolio Positions by Sectors and Markets(Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position COMMODITIES 30% 30% Energy 7% Long Brent Crude Oil 2.2% Long 7% Long Brent Crude Oil 2.2% Long Natural Gas 1.9% Long Natural Gas 1.9% Long Grains/Foods 12% Short Corn 2.3% Short 12% Short Corn 2.4% Short Soybeans 2.0% Long Soybeans 2.0% Long Metals 11% Short Aluminum 2.8% Short 11% Short Aluminum 2.8% Short Gold 2.7% Short Gold 2.7% Short FINANCIALS 70% 70% Currencies 32% Long $ Japanese Yen 7.1% Short 32% Long $ Japanese Yen 7.2% Short British Pound 4.5% Long British Pound 4.5% Long Equities 13% Long DAX Index 3.3% Long 13% Long DAX Index 3.3% Long S&P 500 2.2% Long S&P 500 2.1% Long Fixed Income 25% Long Bunds 5.3% Long 25% Long Bunds 5.3% Long U.S. Treasury Bonds 3.7% Long U.S. Treasury Bonds 3.7% Long Market Commentary (Largest price movements within each sector) Sector/Market Energy Natural gas prices fell more than 3% after a weekly storage report showed inventories fell less than expected and reduced concerns about the levels of existing supplies. Crude oil prices gained more than 2% due to increased demand caused by continued cold weather across the U.S. Grains/Foods Coffee prices surged by more than 8% after drought conditions damaged coffee bean crops in Brazil, the world’s largest producer. Wheat prices increased as supply prospects were lowered as a result persistent drought conditions and by damage caused by cold weather in wheat-producing states. Metals Precious metal markets rallied as demand for safe haven assets increased after Asian equities markets sold off and data about U.S. employment levels was worse than expected.Copper prices rose in anticipation of higher Chinese demand and tight supplies. Currencies The New Zealand dollar gained against counterparts as concerns regarding the emerging market currency crisis abated and investors took on more risk. The U.S. dollar fell against counterparts following a weaker-than-expected U.S. jobs report. Equities The Nikkei 225 sold off as investors reacted to poor Chinese economic data and the U.S. Federal Reserve’s decision to continue to taper its bond buying program. The Hang Seng Index fell following speculation the People’s Bank of China will tighten credit and following reports which showed weak manufacturing data. Fixed Income 5-Year and 10-Year U.S. Treasuries rallied modestly after U.S. employers added fewer jobs than forecast for the second month in a row. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
